UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR [ ]TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33749 RETAIL OPPORTUNITY INVESTMENTS CORP. (Exact name of registrant as specified in its charter) Maryland (State or Other Jurisdiction of Incorporation or Organization) 26-0500600 (I.R.S. Employer Identification No.) 3 Manhattanville Road Purchase, New York (Address of Principal Executive Offices) (Zip Code) (914) 272-8080 (Registrant's Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes [x ]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [x] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes [ ]No [x ] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:42,152,391 shares of common stock, par value $0.0001 per share, outstanding as of November 2, 2011. TABLE OF CONTENTS Page Part I. Financial Information 1 Item 1. Financial Statements 1 Consolidated Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 1 Consolidated Statements of Operations (Unaudited) for the three and nine months ended September 30, 2011 and September 30, 2010 2 Consolidated Statements of Equity for the nine months ended September 30, 2011 (Unaudited) 3 Consolidated Statements of Cash Flow (Unaudited) for the nine months ended September 30, 2011 and September 30, 2010 4 Notes to Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 33 Item 4. Controls and Procedures 34 Part II. Other Information 35 Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. (Removed and Reserved) 35 Item 5. Other Information 35 Item 6. Exhibits 36 PART I. FINANCIAL INFORMATION Item 1.Financial Statements RETAIL OPPORTUNITY INVESTMENTS CORP. CONSOLIDATED BALANCE SHEETS September 30, (unaudited) December 31, ASSETS Real Estate Investments: Land $ $ Building and improvements Less: accumulated depreciation Mortgage notes receivable Investment in and advances to unconsolidated joint ventures Real Estate Investments, net Cash and cash equivalents Restricted cash Tenant and other receivables Deposits Acquired lease intangible asset, net of accumulated amortization Prepaid expenses Deferred charges, net of accumulated amortization Other Total assets $ $ LIABILITIES AND EQUITY Liabilities: Revolving credit lines $ $
